Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 18, 2016

The Court of Appeals hereby passes the following order:

A17A0425. BENTAVIOUS WILLIS v. THE STATE.

      Bentavious Willis was charged in the superior court with aggravated child
molestation, aggravated sodomy, and incest. At the time the charges were brought,
Willis was a minor. Willis filed a motion to transfer to the juvenile court, which the
superior court denied. Thereafter, Willis filed a notice of appeal of the denial. We,
however, lack jurisdiction.
      Willis’s appeal is premature. There is no final judgment and the case remains
pending in the superior court. See OCGA § 5-6-34 (a) (1) (a judgment is final “where
the case is no longer pending in the court below”). Therefore, the order from which
Willis seeks to appeal is interlocutory and not appealable without compliance with
the interlocutory appeal procedure of OCGA § 5-6-34 (b), which includes obtaining
a certificate of immediate review from the trial court, and filing an application for
interlocutory appeal setting forth the need for review. See In the Interest of W. L., a
child, 335 Ga. App. 561, 563 (2016). Willis’s failure to follow the interlocutory
appeal procedure deprives us of jurisdiction over this appeal, which is therefore
DISMISSED.
Court of Appeals of the State of Georgia
                                     10/18/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.